Appeal from an order of the Family Court, Niagara County (John F. Batt, J.), entered March 27, 2013 in a proceeding pursuant to Family Court Act article 7. The order, inter alia, adjudged that respondent is a person in need of supervision.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on March 5, 2014,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present — Centra, J.P, Fahey, Lindley, Sconiers and Whalen, JJ.